Citation Nr: 1546928	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service chemical exposure, radiation exposure, and/or asbestos exposure.

3.  Entitlement to special monthly compensation (SMC) for aid and attendance or at the housebound rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1959.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and December 2014 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in September 2014 and January 2015.  The RO issued a Statement of the Case (SOC) in March 2015.  In May 2015, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran was found to be incompetent in a July 2008 rating decision, and his spouse, C.S., has been appointed his fiduciary.  C.S. is the Appellant in this appeal.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2015 SOC, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in October 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With the exception of the new and material evidence claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In September 2013 and October 2013, within one year of the March 2013 RO denial that denied service connection for Parkinson's disease, the Veteran submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim; accordingly, the March 2013 rating decision did not become final.


CONCLUSION OF LAW

New and material evidence was submitted within one year of the March 2013 rating decision that denied service connection for Parkinson's disease; accordingly, the March 2013 rating decision is not final and is currently on appeal.  38 C.F.R. 
§ 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board finds that new and material evidence was submitted within one year of the March 2013 rating decision.  Thus, the March 2013 rating decision is not final and is currently on appeal.  The Board is then remanding the service connection claim for further development.  Thus, no further discussion of the VCAA is required as these actions provide no prejudice to the Veteran.

II.  New and Material Evidence 

The RO denied the Veteran's petition to reopen his claim of entitlement to service connection for Parkinson's disease in the December 2014 rating decision at issue - determining the Veteran had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

If a rating decision is not timely appealed within one year, it becomes final.  See 38 C.F.R. §§ 19.25, 20.200, 20.201, 20.302 (2015).  Previously denied claims will be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

However, if new and material evidence is received within one year after the date of mailing of a rating decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466 (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").

Here, a March 2013 rating decision denied service connection for Parkinson's disease.  The Veteran did not submit a formal NOD within one year of this rating decision, and the RO determined that the March 2013 rating decision had become final.  Id.  However, in September 2013 and October 2013, within one year of the March 2013 rating decision, the Veteran submitted new and material evidence.  Specifically, in September 2013, the Veteran submitted pertinent VA treatment records.  In October 2013, the Veteran submitted pertinent private treatment records and an Internet article that described how chemical exposure could cause Parkinson's disease.  

Consequently, the March 2013 rating decision is not final and is currently on appeal, as new and material evidence was received within one year of the date of the mailing of the decision.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466; see also 38 C.F.R. § 3.400(q).  The claim of entitlement to service connection for Parkinson's disease, on the merits, will be discussed in the remand below.


ORDER

New and material evidence has been received within one year of the March 2013 rating decision that denied service connection for Parkinson's disease; thus, the March 2013 rating decision is not final and is currently on appeal.


REMAND

Parkinson's Disease

Initially, the Veteran has reported private treatment for his Parkinson's disease.  The Veteran submitted VA 21-4142 Forms in December 2011 and August 2012, which listed several medical providers and gave VA the authorization to obtain these records.  The AOJ informed the Veteran in several letters that each medical provider had to be listed on their own VA 21-4142 in order for the AOJ to obtain the records.  The Veteran did not respond and the records were not obtained.  As the claim is being remanded for other reasons (described below), the Board finds that another attempt to obtain these private treatment records must be made.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Additionally, the most recent VA treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky, in the claims file are dated since March 2015.  Upon remand, all pertinent VA treatment records since this date should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran asserts that this disorder may be due to in-service chemical exposure, radiation exposure, and/or asbestos exposure.  See statement from the Veteran's spouse dated in July 2012; see also statement from the Veteran dated in February 2013; see also October 2013 Internet article from the Veteran.  These exposures have not been confirmed by the AOJ, to include contacting the Joint Services Research Records Center (JSRRC).  In this regard, the Veteran's service personnel records need to obtained and associated with the claims file, as they may provide evidence of these exposures.  Also, the M21-1MR requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1MR procedures.  The Veteran has not been sent the appropriate questionnaire regarding a claim of asbestos exposure, and the AOJ has not performed thorough development regarding this issue.  These actions must be taken before deciding the claim on its merits.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  If the Veteran's in-service exposure to chemicals, radiation, and/or asbestos is confirmed, then the AOJ should schedule the Veteran for a VA examination and medical opinion to determine the etiology of the currently diagnosed Parkinson's disease.  McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

SMC

The Veteran asserts that he is in need of SMC for aid and attendance and/or housebound because of his non-service-connected Parkinson's disease.  See January 2015 NOD.  Based on the fact that the Parkinson's disease is being remanded, the claim for SMC cannot at this time be appropriately evaluated.  Thus, this matter must be remanded as it is inextricably intertwined with the claim for service connection for Parkinson's disease.  Hunt v. Nicholson, 20 Vet. App. 519, 525 (2005); Harris v. Derwinski, 1 Vet. App. 180, 183-4 (1991), overruled on other grounds; see Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the appropriate authorization for his private treatment records from Dr. M., J.H., Home Health Care, M.W., and E.H. (as listed in the December 2011 and August 2012 VA 21-4142 Forms.  The AOJ should include with the letter the appropriate asbestos questionnaire for the Veteran to complete and return.  

If the appropriate authorization is obtained for each medical provider on its own form, attempts to obtain these pertinent private treatment records must be made.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from VAMC in Lexington, Kentucky, dated since March 2015 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Request all personnel records from the National Personnel Records Center (NPRC) or from any other source deemed appropriate.  Associate all such records with the Veteran's claim folder.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, to include a Formal Finding regarding the unavailability of these records.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos, radiation, and or chemicals during his active military service.
5.  The AOJ should make a specific written determination as to whether the Veteran was exposed to asbestos, radiation, and/or chemicals before, during, or after his military service, if at all.  

6.  If in-service exposure to chemicals, radiation, and/or asbestos is confirmed, then the AOJ should schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed Parkinson's disease.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's current Parkinson's disease had its onset in or is otherwise related to the Veteran's active military service, to include any confirmed in-service radiation, chemical, and/or asbestos exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


